Citation Nr: 0716222	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's August 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that she requested a hearing at 
the RO before a Veterans Law Judge.  However, the veteran 
subsequently notified the RO that she no longer wanted a 
hearing.  Accordingly, the Board concludes that the appellant 
has effectively withdrawn her request for a hearing in 
connection with this appeal.  38 C.F.R. §§ 20.702(d), 
20.704(d) (2006).

The issue of entitlement to service connection for 
osteoarthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the May 2002 rating decision which 
declined to reopen a claim for service connection for 
osteoarthritis is new and material and it raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for osteoarthritis.


CONCLUSION OF LAW

The evidence submitted since the May 2002 rating decision is 
new and material and the claim for service connection for 
osteoarthritis is reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied service connection for osteoarthritis in a July 
1998 rating decision.  The veteran was advised of this 
determination and furnished notice of appellate rights and 
procedures; however, she did not initiate an appeal.  
Therefore, the RO's July 1998 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  In a May 2002 decision, the RO declined to reopen 
the claim.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  The evidence to be considered to 
determine whether the claim should be reopened is all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  For purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

It appears from a review of the record that the July 1998 
denial of service connection for osteoarthritis was based on 
a finding that the evidence did not show an etiological 
relationship between the veteran's period of active duty 
service and current findings of osteoarthritis.  The May 2002 
decision is the last denial of the claim.  Thus, the Board 
will review evidence submitted since that time.  

Evidence received subsequent to the May 2002 rating decision 
includes written communications from the veteran in which she 
contends that she was diagnosed with and treated for 
arthritis in service.  The veteran has submitted copies of 
her service medical records in support of this contention.  
It is noted that the veteran had not asserted this argument 
previously and there is no evidence to suggest that the 
service medical records were considered by a VA examiner in 
providing a medical opinion or by the RO in adjudication of 
the veteran's claim with respect to this issue.  Accordingly, 
the Board finds that this argument and evidence in 
conjunction with the evidence previously of record relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the 
veteran's claim.  Thus, this evidence is "new and material" 
and the claim is reopened.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the event any defect in notice or assistance is 
found, the Board emphasizes that, given the favorable 
disposition of the appeal, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

As new and material evidence has been received, the claim for 
service connection for osteoarthritis is reopened.  To that 
extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for osteoarthritis is reopened, the claim must be 
considered on a de novo basis.  The evidence of record 
includes service medical records which reflect findings of 
arthritis and a March 1992 report of retirement examination 
which notes that the veteran reported a history of swollen or 
painful joints as well as arthritis, rheumatism, and 
bursitis.  Additionally, an April 1998 report of rheumatology 
consultation includes an assessment of osteoarthritis and 
concludes that the examiner was unable to determine if the 
veteran's osteoarthritis was related to her period of active 
duty service.  However, this examination report does not 
reflect consideration of the veteran's claims file, to 
include her service medical records which reflect findings of 
and treatment for arthritis.  Specifically, the recorded 
history appears to be reported by the veteran and the 
examiner notes that a "blue folder" was provided at the 
time of examination.  The examination report makes no 
reference to a review of the claims file or service medical 
records.  An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's current 
osteoarthritis based on a review of her claims file, to 
include her service medical records, is necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, this matter is hereby REMANDED for the 
following:

1.  Schedule the veteran for an 
orthopedic examination in order to 
ascertain the nature and etiology of the 
veteran's osteoarthritis.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the examiner 
should indicate that the file has been 
reviewed in the report of examination.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's osteoarthritis is 
causally or etiologically related to her 
period of active duty service, including 
her in-service history of swollen or 
painful joints and arthritis, rheumatism, 
and bursitis as well as findings of 
arthritis.  The medical rationale for any 
opinion given should be provided, citing 
the objective medical findings leading to 
the conclusion.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


